           Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

ALPHA CAPITAL ANSTALT,                                   :

               Plaintiff and Counter-Defendant,          :   19 Civ. 6199 (PGG)

               - against -                               :   DEFENDANT’S ANSWER AND
                                                             AFFIRMATIVE DEFENSES TO
SHIFTPIXY, INC.,                                         :   AMENDED COMPLAINT;
                                                             COUNTER-PLAINTIFF’S
               Defendant and Counter-Plaintiff.          :   COUNTERCLAIM

------------------------------------- x


               Defendant and counter-plaintiff ShiftPixy, Inc. (“ShiftPixy”), by its attorneys

identified below, for its answer and affirmative defenses (“answer”) to the amended complaint (the

“amended complaint”) of plaintiff and counter-defendant Alpha Capital Anstalt (“Alpha”) states as

follows:

               1.      Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “1” of the amended complaint.

               2.      Admits the truth of the allegations contained in paragraph “2” of the

amended complaint.

               3.      Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “3” of the amended complaint, except admits

those allegations that rely upon the place of citizenship of ShiftPixy and admits that plaintiff

alleges that subject matter jurisdiction over this action rests upon 28 U.S.C. § 1331(a)(2).

               4.      Admits the truth of the allegations contained in paragraph “4” of the

amended complaint insofar as such allegations relate to contractual choice of forum, and
          Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 2 of 10



otherwise denies having knowledge or information sufficient to form a belief as to the truth of

those allegations.

               5.      Admits the truth of the allegations contained in paragraph “5” of the

amended complaint, and respectfully refers the Court to the cited instruments for their full

content and legal effect.

               6.      Denies the truth of the allegations contained in paragraph “6” of the

amended complaint, respectfully refers the Court to the cited instrument for its full content and

legal effect, and admits that plaintiff has correctly quoted Section 3(a) of such instrument.

               7.      Admits the truth of the allegations contained in paragraph 7” of the

amended complaint, and respectfully refers the Court to the notices identified there for their full

content and legal effect.

               8.      Denies the truth of the allegations contained in paragraph “8” of the

amended complaint.

               9.      Denies the truth of the allegations contained in paragraph “9” of the

amended complaint, and respectfully refers the Court to the cited filing with the U.S. Securities

and Exchange Commission.

               10.     Denies the truth of the allegations contained in paragraph “10” of the

amended complaint, except admits that Alpha has quoted section 18 of the cited instrument

correctly, and respectfully refers the Court to the cited instrument for its full content and legal

effect.

               11.     Denies the truth of the allegations contained in paragraph “11” of the

amended complaint, except admits that Alpha has quoted correctly from the cited filing with

the U.S. Securities and Exchange Commission.




                                                  2
        Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 3 of 10



                12.    Denies having knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “12” of the amended complaint.

                13.   Denies the truth of the allegations contained in paragraph “13” of the

amended complaint.

                14.   Denies the truth of the allegations contained in paragraph “14” of the

amended complaint.

                15.   Denies the truth of the allegations contained in paragraph “15” of the

amended complaint.

                16.   Repeats and realleges its answers to paragraphs “1” through “15” of the

amended complaint as if fully set forth at length herein as paragraph “16” of this answer and

counterclaim.

                17.   Denies the truth of the allegations contained in paragraph “17” of the

amended complaint.

                18.   Denies the truth of the allegations contained in paragraph “18” of the

amended complaint.

                19.   Denies the truth of the allegations contained in paragraph “19” of the

amended complaint.

                20.   Denies the truth of the allegations contained in paragraph “20” of the

amended complaint.

                21.   Repeats and realleges its answers to paragraphs “1” through “15” of the

amended complaint as if fully set forth at length herein as paragraph “21” of this answer.

                22.   Denies the truth of the allegations contained in paragraph “22” of the

amended complaint.




                                                3
          Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 4 of 10



               23.    Repeats and realleges its answers to paragraphs “1” through “15” of the

amended complaint as if fully set forth at length herein as paragraph “23” of this answer.

               24.    Denies the truth of the allegations contained in paragraph “24” of the

amended complaint.

               25.    Denies the truth of the allegations contained in paragraph “25” of the

amended complaint.

               26.    Repeats and realleges its answers to paragraphs “1” through “15” and

“24” of the amended complaint as if fully set forth at length herein as paragraph “26” of this

answer.

               27.    Denies the truth of the allegations contained in paragraph “27” of the

amended complaint.

               28.    Repeats and realleges its answers to paragraphs “1” through “15” of the

amended complaint as if fully set forth at length herein as paragraph “28” of this answer.

               29.    Denies the truth of the allegations contained in paragraph “29” of the

amended complaint.

               30.    Denies the truth of the allegations contained in paragraph “30” of the

amended complaint.

               31.    Denies the truth of the allegations contained in paragraph “31” of the

amended complaint.

               32.    Repeats and realleges its answers to paragraphs “1” through “15,” “29,”

and “30” of the amended complaint as if fully set forth at length herein as paragraph “32” of

this answer.




                                                 4
         Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 5 of 10



               33.     Denies the truth of the allegations contained in paragraph “33” of the

amended complaint.

               34.     Denies the truth of the allegations contained in paragraph “34” of the

amended complaint.

                                      Affirmative Defenses

               35.     Injunctive relief sought by Alpha is barred by the doctrine of unclean

hands.

               36.     To the extent Alpha engaged in illegal conduct, its claims are barred.

               37.     To the extent Alpha engaged in fraud, its claims are barred.

               38.     Alpha’s claims are barred by payment.

               39.     Alpha’s claims are barred by failure of consideration.

                                        COUNTERCLAIM

               As and for its counterclaim against plaintiff and counter-defendant Alpha Capital

Anstalt (“Alpha”), defendant and counter-plaintiff ShiftPixy, Inc. (“ShiftPixy”) alleges:

                                            Jurisdiction

               1.      The subject matter jurisdiction of this Court rests upon 28 U.S.C. §

1331(a)(2) and 28 U.S.C. § 1367 in that the parties are citizens of a foreign state and of a State,

and the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, all as hereinafter more fully appears.

                                                Parties

               2.      ShiftPixy is a corporation duly organized and existing under the laws of

the State of Wyoming and having its principal place of business in Irvine, California.




                                                  5
         Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 6 of 10



               3.      Alpha is an “anstalt” organized under the laws of the Nation of

Lichtenstein and having its principal place of business in Vaduz, Lichtenstein.

         Factual Allegations Common to All Claims for Relief of the Counterclaim

               4.      ShiftPixy is an early stage technology-based specialized staffing and

human capital management service provider that offers solutions for large contingent part-time

workforce demands, primarily in the restaurant, hospitality and maintenance service trades.

               5.      Alpha is a Lichtenstein investment vehicle whose sole business activity is

investing in and trading in securities.

               6.      ShiftPixy is a publicly-held company; ShiftPixy’s shares are listed and

trade on the NASDAQ stock exchange.

               7.      In June 2018 ShiftPixy sold a senior secured convertible note to Alpha in

the principal amount of $2,250,000 (the “June 2018 Note”) with an issuance date of June 4,

2018. (A copy of the June 2018 Note is filed herewith and annexed hereto as Exhibit A.)

               8.      In March 2019 ShiftPixy sold a senior secured convertible note to Alpha

in the principal amount of $1,266,666.67 (the “March 2019 Note”). (A copy of the March 2019

Note is filed herewith and annexed hereto as Exhibit B.) (The June 2018 Note and the March

2019 Note are each individually referred to here as a Note and together are referred to as the

“Notes.”)

               9.      Both the Notes were purchased at a price discounted to its principal

amount. In the case of the June 2018 Note, the discounted amount was $2,025,000. In the case

of the March 2019 Note, the discounted amount was $1,000,000.

               10.     The June 2018 Note matures September 4, 2019 and the March 2019 Note

matures September 21, 2020.




                                                 6
         Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 7 of 10



               11.     The June 2018 Note bears interest at the rate of 8% (eight percent) per

annum.

               12.     The March 2019 Note does not bear interest by reason of size of the

discount in the purchase price of the note.

               13.     At the time it sold the Notes to Alpha, and on identical terms, ShiftPixy

also sold senior secured convertible notes to other investors, to wit, CVI Investments, Inc.;

Dominion Capital LLC; MEF I, L.P.; and Osher Capital Partners, LLC, and with respect to the

June 2018 Note, to one other investor.

               14.     As a result of certain technical defaults under the June 2018 Note,

ShiftPixy entered into an agreement with Alpha and the other investors pursuant to which

ShiftPixy issued to each an 8% senior secured convertible note in the principal amount of

$888,888 (the “December 2018 Notes”). The December Notes have identical terms to the June

2018 Notes.

               15.     The aggregate initial principal balance under the June 2018 Notes (to all

investors including Alpha) was $10,000,000.

               16.     The aggregate initial principal balance under the December 2018 Notes (to

all investors including Alpha) was $888,888.88.)

               17.     Generally, the unpaid principal amount of a Note, together with accrued

interest (and an additional amount called a “Make Whole Amount”), was convertible, on demand

of the noteholder, into common shares of ShiftPixy at a price calculated under the express terms

and conditions thereof (the “conversion price”).

               18.     Under the June 2018 Note, the conversion price is $2.49. That conversion

price is subject to adjustment from and after the maturity date of the Note, September 4, 2019.




                                                   7
          Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 8 of 10



                  19.   Under the March 2019 Note, the conversion price is $1.67, subject to

adjustment as provided in the Note.

                  20.   Alpha has made a series of conversion demands under the June 2018 Note.

                  21.   With respect to each such demand, Alpha demanded issuance by ShiftPixy

of what was represented by Alpha to be the number of shares to which it was entitled under the

Note.

                  22.   In each such case, Alpha made the demand using a conversion price that it

purportedly had calculated and that was not applicable at the date of the demand, but was only

applicable after the maturity date of the Note.

                  23.   In response to Alpha’s conversion demands, ShiftPixy issued and

delivered to Alpha the number of common shares it had demanded. That number of shares was

in excess of the number of shares to which Alpha was entitled and that ShiftPixy was obligated

to issue to it.

                  24.   ShiftPixy only recently discovered that Alpha had used the wrong

conversion price in making its demands.

                  25.   In order to account for the issuance of these excess shares, ShiftPixy was

required to incur professional fees and related amounts of money.

                  26.   ShiftPixy was injured by the issuance and delivery of these excess shares

in an amount to be proven herein. Its damages are no less than the sum of $953,530.

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

                  27.   Counter-plaintiff ShiftPixy repeats and realleges each allegation contained

in paragraphs “1” through “26” of its counterclaim as if fully set forth at length herein as

paragraph “27” hereof.


                                                  8
         Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 9 of 10



               28.     Alpha received shares pursuant to its improper demands that it should not

have received in conformity with the June 2018 Note.

               29.     Alpha has sold the ShiftPixy shares it received from its improper and

extra-contractual demands on the public market, and has received therefor an amount currently

unknown to ShiftPixy, but believed to exceed more than a million dollars.

               30.     By reason of the foregoing, Alpha has breached the June 2018 Note.

               31.     ShiftPixy is entitled to recover its damages resulting from that breach,

which are believed to be in the amount of $953,530.

               32.     ShiftPixy’s damages are a set-off as against the money damages Alpha

seeks in this action, and accordingly reduce those damages if its damages are less than Alpha’s

damages; to the extent ShiftPixy’s damages exceed the damages amounts Alphas has sought in

or has received pursuant to this action, or exceed the amounts ShiftPixy was required to repay

under the Notes and has in fact repaid, whether by payment of cash or issuance and delivery of

its common shares, Alpha must pay ShiftPixy that excess amount.

                               SECOND CLAIM FOR RELIEF
                                   (Unjust Enrichment)

               33.     Counter-plaintiff ShiftPixy repeats and realleges each allegation contained

in paragraphs “1” through “32” of its counterclaim as if fully set forth at length herein as

paragraph “33” hereof.

               34.     By reason of the foregoing, Alpha has been enriched in a sum equal to the

share price of the excess shares issued and transferred as of the date of delivery thereof.

               35.     This enrichment was at ShiftPixy’s expense.

               36.     Equity and good conscience militate against permitting Alpha to retain this

enrichment.


                                                  9
        Case 1:19-cv-06199-PGG Document 20 Filed 08/02/19 Page 10 of 10



               37.       ShiftPixy is entitled to recover the amount of this enrichment from Alpha.

               WHEREFORE, counter-plaintiff ShiftPixy demands judgment against counter-

defendant Alpha in such amount as may be proven in this action, together with pre- and post-

judgment interest, the costs and disbursements of this action, ShiftPixy’s attorney’s fees and

costs incurred in connection with this action as provided in the Notes, and awarding it such other

and further relief which the Court may deem just and proper in the circumstances.

Dated: Cornwall-on-Hudson, New York
       August 2, 2019

KARLINSKY LLC                                      FITZGERALD YAP KREDITOR LLP
103 Mountain Road                                  2 Park Plaza, Suite 850
Cornwall-on-Hudson, New York 12520                 Irvine, California 92614
(646) 437-1430                                     (949) 788-8900
Martin E. Karlinsky, Esq.                          Michael J. Fitzgerald, Esq.
Bonnie H. Walker, Esq.                             John C. Clough, Esq.

martin.karlinsky@karlinskyllc.com                  mfitzgerald@fyklaw.com
bonnie.walker@karlinskyllc.com                     jclough@fyklaw.com


                     Attorneys for Defendant and Counter-Plaintiff ShiftPixy, Inc.




                                                  10
